Bartley, J.
A judge of the common pleas has the authority, in the exercise of chamber powers, as a member of the district court of any county of the proper district, to grant leave to file an information in the nature of a quo warranto, in the district court.
The authority of the prosecuting attorney of any county to file an information in the nature of a quo warranto, on his own relation, given by the statute relating to informations in the nature of quo warranto, passed March 17, 1838, is not repealed or superseded by any provision of the act prescribing the duties of the Attorney General, passed May 1,1852.
Where such information charges the defendants, as an association of persons, with usurping or illegally exercising a franchise, and assuming to act as a corporation, without sufficient authority of law, and for the fraudulent purpose of enabling a legally constituted corporation to evade an injunction of the Supreme Court restraining it from doing an act unwarranted by law, and in violation of its corporate powers, the district court may have jurisdiction of the case, if it appear that the office of the association, or the office of the president thereof, be within the county.
Motion overruled, and cause remanded to the district court of Sandusky county.